Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 29, 2019

                                      No. 04-18-00103-CV

  WESTWIND HOMES d/b/a Westwind Development, G.P.-Laredo, LLC, and Centerpoint
                         Energy Resources Corp,
                               Appellants

                                                v.

                          Fernando RAMIREZ and Minerva Ramirez,
                                        Appelles

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2015CVT003262-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding

                                         ORDER
       The notice of appeal was filed in this appeal on February 21, 2018. Accordingly, this
appeal has been pending on this court’s docket for over a year.

       The reporter’s record was originally due to be filed in this appeal on April 4, 2018. On
May 15, 2018, the appeal was abated for mediation. At the time of the abatement, the reporter’s
record had not been filed.

       On July 5, 2018, this court issued an order reinstating the appeal on the court’s docket
and ordering the reporter’s record to be filed by August 6, 2018.

       On August 22, 2018, this court notified the court reporter Mr. David Laurel that the
record was late, and Mr. Laurel was instructed to file the record by September 22, 2018. On
October 12, 2018, Mr. Laurel filed a written request for an extension which was granted,
extending the deadline to file the record to November 1, 2018. After numerous additional
telephone inquiries by this court, Mr. Laurel filed a twenty-nine volume reporter’s record on
December 28, 2018.

        On March 6, 2019, the attorneys for both appellants filed an unopposed motion to reset
the briefing deadlines based on the absence of a complete reporter’s record. The motion asserted
the reporter’s record does not contain: (1) transcripts of any pre-trial and post-trial hearings
which were included in the original request and in a request for supplemental reporter’s records
of those hearings which was sent to Mr. Laurel on January 9, 2019; or (2) the transcription of the
testimony of seven witnesses who testified by deposition, and letters were sent to Mr. Laurel
requesting a corrected or supplemental reporter’s record with the omitted deposition testimony.
The motion also asserted Mr. Laurel failed to respond to any requests for the supplemental
records and requested this court to reset the briefing deadlines and direct Mr. Laurel to promptly
file the missing reporter’s records.

        By order dated March 7, 2019, Mr. Laurel was ordered to file a written response in this
court by March 17, 2019, listing the reporter’s records that have been requested but have not
been filed, including the volumes relating to the omitted deposition testimony, and stating the
date by which those missing records will be filed. When Mr. Laurel failed to timely respond to
this court’s order, the clerk of this court contacted Mr. Laurel by telephone, explained that Mr.
Laurel had missed the deadline for filing the written response, and detailed the nature of the
response the court had ordered. Mr. Laurel represented that he would file the written response
by March 27, 2019.

         On March 27, 2019, Mr. Laurel filed a notification of late record. The notification does
not comply with the court’s order because it fails to list the reporter’s records that have been
requested but have not been filed, including the volumes relating to the omitted deposition
testimony. Without the list, this court is unable to determine whether Mr. Laurel and the
attorneys are in agreement on the volumes of supplemental records and deposition transcripts
that still need to be filed in order for this appeal to proceed.

        It is therefore ORDERED that Mr. Laurel file a written response containing the
information required by this court’s March 7, 2019 order no later than April 3, 2019. If
Mr. Laurel fails to comply with this order, Mr. Laurel will be ordered to appear and show
cause why he should not be held in contempt for failing to comply with this court’s order.
The clerk of this court shall cause a copy of this order to be served on Mr. Laurel by certified
mail, return receipt requested, or give other personal notice of this order with proof of delivery.
Because “[t]he trial and appellate courts are jointly responsible for ensuring that the appellate
record is timely filed,” TEX. R. APP. P. 35.3(c), the clerk of the court is directed to serve a copy
of this order on the Honorable Oscar J. Hale, Jr., Judge of the 406th Judicial District Court.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of March, 2019.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court